Title: Thomas Jefferson to Craven Peyton, 8 October 1819
From: Jefferson, Thomas
To: Peyton, Craven


					
						Dr Sir
						
							Monto
							Oct. 8. 19.
						
					
					I do not remember that a word was said the other day on the subject of cruelty to slaves. if I said any thing it must have been of small consideration but I can assure you I never heard nor had a suspicion as to yourself on that subject. the key I touched on with Genl Taylor was federalism, not recollecting he was a federalist.  I was too hasty in offering you the horse, whom I could not part with until I knew I could get another which I had in my eye; nor do I think I should take less for him than 120.D. I write under great sufferance from colic & rheumatism & can only add the assurance of my great esteem & respect
					
						
							Th: Jefferson
						
					
				